Title: From Thomas Jefferson to Robert Lawson, 24 November 1780
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond Nov. 24. 1780.

Since writing the letter which accompanies this I have received a letter from Genl. Nelson dated Richneck. Nov. 22. 5. o’clock P.M. inclosing a note from New-port’s news point probably of the same day which gives information that the enemy’s vessels were then all under way except one which was also getting under way, and that the whole appeared to be standing out for the Capes. It is now therefore incumbent on us to resume the business of reinforcing the Southern army as the army which has left us will probably be marched immediately up towards Cambden and Ld. Cornwallis will then have a prospect at least of treading back his lost steps and penetrating further Northwardly. I am Sir with great respect Your most obedt servt.,

Th: Jefferson

